In a proceeding under article 78 of the former Civil Practice Act, to annul a determination of the State Rent Administrator which dismissed petitioner’s protest against the Administrator’s order denying decontrol of the subject premises, petitioner appeals from an order of the Supreme Court, Kings County, dated December 3, 1962, which upon reargument adhered to the court’s original determination denying the application and dismissing the petition. Order affirmed, with costs. We do not pass upon whether actual demolition of existing structures is required before an improvement may be deemed a “ housing accommodation which was completed on or after February 1, 1947” so as to be exempt from rent control (Emergency Housing Rent Control Law, § 2, subd. 2, par. [g]; L. 1946, eh. 274, as amd.). Ughetta, Acting P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.